DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to the papers filed January 18, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Claims 13 and 15-17 are currently pending and have been examined herein. 
	

Election/Restrictions
3.	Applicant's election of the species SOD2 with traverse in the reply filed on September 9, 2021 is reiterated for the record.  The Examiner previously considered the traversal and the requirement was deemed proper and made FINAL in the Office Action November 9, 2021.  Since this case is a 371 of PCT/EP2017/080298, the principles of unity of invention apply (see MPEP 1850 III B. “Markush Practice”). 
	

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Ooijen (WO 2015/101635 Pub 7/9/2015) in view of Muran (US 2013/0178747 Pub 7/11/2013), Araujo (Human Molecular Genetics, 2011 Vol 20 No 15 pages 2928-2941), Furukawa-Hibi (Antioxidant and Redox Signaling Vol 7 2005 pages 752-760), and Bendell (The Journal of Clinical Oncology Vol 29 pages 1-12 pub ahead of print on 12/27/2011). 
Van Ooijen teaches a method of inferring activity of a PIK3 cellular signaling pathway in a subject based on the expression level of SOD2 (page 5, lines 5-14). Van Ooijen teaches that the expression level may be determined using RT-PCR or microarray techniques (page 11, lines 25-30). Van Ooijen teaches determining whether the PI3K cellular signaling pathway is operating abnormally in the subject based on the inferred activity of the PI3K cellular signaling pathway (page 6, lines 1-4).  Van Ooijen further teaches recommending prescribing a drug for the medical subject that corrects for abnormal operation of the PI3K cellular signaling pathway (page 6, lines 7-12). Thus Van Ooijen teaches a method comprising: determining the expression level of SOD2 in the subject; inferring activity of a PI3K cellular signaling pathway in the subject based on the 
	Van Ooijen does not teach inferring, based on the determined expression level, the oxidative stress state of a FOXO transcription factor element in the subject (clms 15 and 17). Van Ooijen does not teach a method wherein an oxidative stress state is inferred when the expression level of SOD2 is upregulated in an extracted sample of the subject compared to a control sample (clm 16). 
	However Muran teaches that exemplary markers of DNA oxidative stress include high levels of SOD1 and SOD2 (para 0010). 
Additionally Araujo teaches that upon oxidative stress, ATXN3 and FOXO4 translocate to the nucleus, concomitantly bind to the SOD2 gene promoter and increase the expression of the antioxidant enzyme SOD2 (abstract).  As shown in Fig 4 where SOD2 is upregulated in cells treated with H202 compared to the level of  SOD2 in cells not treated with H202.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Van Ooijen by using the expression level of SOD2 to infer the oxidative stress state of a FOXO transcription factor element as suggested by Muran and Araujo.  In particular Muran teaches that high levels of SOD2 are a marker of oxidative stress (para 0010) and Araujo teaches that upon oxidative stress ATXN3 and FOXO4 translocates to the nucleus, concomitantly bind to the SOD2 gene promoter and increase the expression of the antioxidant enzyme SOD2 (abstract). Based on these 
The combined references do not teach inferring activity of PI3K cellular signaling pathway based on the inferred oxidative stress state of the FOXO transcription factor element in the subject (clms 15, 17). 
	However Furukawa-Hibi teaches that the intracellular localization of FOXO is regulated by (i) oxidative stress and (ii) the PI3K cellular signaling pathway (page 752, col 2- page 753 col 1).  Furukawa-Hibi teaches that oxidative stress induces the phosphorylation of FOXO and its consequent translocation to the nucleus (Fig 4). Furukawa-Hibi teaches that when FOXO localizes to the nucleus it induces the expression of SOD2, an antioxidant enzyme that confers resistance to oxidative stress (page 756, col 1). Furukawa-Hibi teaches that constitutively active form of PI3K results in nuclear exclusion of FOXO (page 754, col 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Van Ooijen, Muran, and Araujo by inferring the activity of PI3K cellular signaling pathway based on the inferred 
The combined references do not teach that abnormal operation of the PI3K cellular signaling pathway indicates a cancer or pre-cancer state in the subject (clms 15, 17). The combined references do not teach administering, in response to the determined abnormal operation of the PI3K cellular signaling pathway and the selection of a specific treatment configured to remedy said determined abnormal operation, the selected specific treatment, wherein the determined abnormal operation of the PI3K cellular signaling pathway is overactive and the selected specific treatment inhibits or deregulates the activity of the PI3K cellular signaling pathway (clms 15 and 17). 
Bendell teaches that mutation or amplification of PIK3CA promotes oncogenic activation of the PI3K pathway and occurs frequently in human cancers.  Bendell teaches that selective inhibition of PI3K pathway in cancer represents a promising therapeutic approach and is the focus of significant efforts in research and clinical development of novel agents targeting this 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Van Ooijen, Muran, Araujo, and Furukawa-Hibi by administering a treatment that inhibits or deregulates the activity of the PI3K cellular signaling pathway when it is determined that the PI3K cellular signaling pathway is overactive as suggested by Bendell. In the instant case Bendell teaches that the PI3K pathway is activated frequently in cancer and that selective inhibition of PI3K pathway in cancer represents a promising therapeutic approach and is the focus of significant efforts in research and clinical development of novel agents targeting this pathway (page 1, col 1-2). Bendell further describes a clinical study using a PI3K inhibitor.  One of skill in the art would have been motivated to administer BKM120 to cancer patients with upregulated PI3K signaling pathway for the benefit of further studying the antitumor activity of this PI3K inhibitor. 
 
Regarding Claim 13 Van Ooijen teaches a method used for one of the following activities: diagnosis based on the inferred activity of the PI3K cellular signaling pathway in the subject; prognosis based on the inferred activity of the PI3K cellular signaling pathway in the subject; drug prescription based on the inferred activity of the PI3K cellular signaling pathway in the subject; prediction of drug efficacy based on the inferred activity of the PI3K cellular signaling pathway in the subject; prediction of adverse effects based on the inferred activity of .
 

Response To Arguments
6.	In the response the Applicants traversed the rejections under 35 USC 102/103.  It is noted for the record that in view of the claim amendments new rejections are set forth above.  Applicants arguments have only been addressed to the extent that they apply to the new rejections.
 The Applicants argue that Araujo does not teach “inferring, based on the determined expression level of SOD2, an oxidative stress state of a FOXO transcription factor element in the subject”.  They argue that Araujo discloses creating an oxidative stress state to determine the response of SOD2, rather than using SOD2 to infer an oxidative stress state. 
This argument has been fully considered.  It is noted that the prior art of Muran (newly cited) teaches that exemplary markers of DNA oxidative stress include high levels of SOD1 and SOD2 (para 0010). Additionally Araujo teaches that upon oxidative stress, ATXN3 and FOXO4 translocate to the nucleus, concomitantly bind to the SOD2 gene promoter and increase the expression of the antioxidant enzyme SOD2 (abstract). Based on the teachings of Muran and Araujo the skilled artisan would have recognized that you could “infer” the oxidative stress state 
Additionally the Applicants argue that there does not appear to be any teaching or suggestion in Furukawa-Hibi that “if the PI3K cellular signaling pathway is constitutively active then FOXO does not translocate to the nucleus and turn on expression of the antioxidant SOD2.”  
The argument has been fully considered but is not persuasive. Furukawa-Hibi teaches that the intracellular localization of FOXO is regulated by (i) oxidative stress and (ii) the PI3K cellular signaling pathway (page 752, col 2- page 753 col 1).  Furukawa-Hibi teaches that oxidative stress induces the phosphorylation of FOXO and its consequent translocation to the nucleus (Fig 4). Furukawa-Hibi teaches that when FOXO localizes to the nucleus it induces the expression of SOD2, an antioxidant enzyme that confers resistance to oxidative stress (page 756, col 1). Furukawa-Hibi teaches that constitutively active form of PI3K results in nuclear exclusion of FOXO (page 754, col 1). Thus Furukawa-Hibi does in fact that activation of the PI3K cellular signaling pathway stops FOXO from translocating to the nucleus.  It follows that if FOXO is not in the nucleus it cannot induce the expression of SOD2. 
Finally the Applicants argue that the disparate references pieced together by the Patent Office to arrive at conclusions and assumptions that were never disclosed or suggested in those references, is clear evidence of impermissible hindsight. The only motivation to arrive at the claimed invention, is the claimed invention itself.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As explained above the recited “inferences” are obvious in view of the teachings in the prior art references.  

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634